ce-0l 6LOZ/ZL/90 NVOS BAD

Violation Notice

STATEMENT OF PROBABLE CALISE

United States District conse repr ors Document 1 Filed 08/08/41 OsuPagen1aofslmPagel Dahrdans)

 

7200602 |Berméer

OFca Hare Pal]

 

 

eben:
im == =

VC Pe Pe ego ae

Officer No.
a Tote ee ted) ni Choe were. = wee

odloflias F:inlB2 CER 403.7

 

c Sata Sedu

 

 

CUS0UCL

 

 

430 Dolley Muisn Qwa
teres Corpor: Mec! Bas for Chryges HATMAT o

Ente M08, at Femaining en 4 PA ner

Tastallation Wither Prorec Atha Nz chia

 

DEFENDANT INFORMAT

Hétnan dez.

 

Ting Me. Slabs Yaa | MiaeMMeeke! =| aS oo fiSoko

 

A (0 IF BOX 4 IS CHECKED, Youlg a’ BOX BIS CHECKED, YOu) MUST
MUST APPEAR I COURT. ae PAY AMOUNT INDICATED RELCAW
PM ICR ples etek el pei peep OR APPEAR il GOUAT
SEE TRA HS joe foc oe ei Cope)
§ ] lo Forteiiuire Armrcurd
#390 Procegang Fee

PAY THIS AMOUNT) § )4o. EX Bbtat Collateral Dus
YOUR COURT DATE

Ono cov! eepewnice debe Gere, poe vel be node of pour apprertice cate by mall}

 

 

 

Coot Addin
401 Courthouse Squanc
Alexandria, VA Fe al4

Bune (rimvdtpery >

OBI AA) Loicr

Tare [RA eT]

AP.

 

 

€f-Ol 6LOZ/ZL/90 NWOS BAD

| state that on _gnt 20 4, while aanerciging my dullest 48 a
law enforcement officer in the ewhein  Pestrict of Mii Ge
Pom Ay aidct, kanhueied

            

 

 

 

 

 

 

 

 

 

 

 

 

 

eon Slabament is based upc
my personal observation my personal investigation

indonmalion supplied io ime from my fellow officer's abaarvation

char | eacp lain aber)
| elas Wet penalty of perjury Thal the information which | Heres get forth abows ond on
Peg ee oe Eres: eptaion cate is a ined Goines! bo vi imy kerecew echoes
Executed on OBO? ald WW J ; io

Cate (mmiddiyyy) Officer's Signatert

Probable cause has Geen stated far the ieeuaies of a warrani

Executed on

 

Caaber (rarruehiyyyy US. Magisirale Judge

BAZMAT = Hapariogs materi Wpaiei Mt ecetent, PAGS = 9 or ore pomnenger ephecia.
COL = Carumancid crear inedde CMA 8 Citereertidl eahicin ineched in mcdent
